IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE : ID No. 1809003269
Vv.

KHILHEIM HANZER,

Defendant.

Submitted: July 1, 2021
Decided: July 27, 2021

ORDER
Upon Defendant’s Motion for Postconviction Relief: DENIED

On this 27th day of July, 2021, upon consideration of the Defendant’s Motion
for Postconviction Relief, the Commissioner’s Report and Recommendation, and
the record in this case, IT APPEARS THAT:

1, The defendant, Khilheim Hanzer pled guilty to one count of Carrying a
Concealed Deadly Weapon, a firearm, 11 Del. C. § 1442, and one count of
Possession of a Firearm by a Person Prohibited, 11 De/. C. §1448. The Court
sentenced Mr. Hanzer, consistently with the sentence recommendation in his plea
agreement, to three years of incarceration followed by eighteen months of Level III
probation.

2. Mr. Hanzer did not appeal his conviction to the Delaware Supreme Court.
Instead, he filed a pro se motion for modification of sentence which the Court
denied.'’ Next, Mr. Hanzer filed the pending motion for postconviction relief

pursuant to Superior Court Criminal Rule 61. In largest part, he alleges ineffective

 

' State v. Hanzer, ID No, 1809003269 (Del. Super. Oct. 24, 2019) (Order).
1
assistance of counsel.

3. The Court then referred the matter to a Superior Court Commissioner
pursuant to 10 Del, C. § 512(b) and Superior Court Criminal Rule 62. It requested
her findings of fact and recommendations. She filed her report on July 1, 2021. In
it, she sets forth in detail her reasons for recommending that the Court deny Mr.
Hanzer’s motion for postconviction relief. After she issued the report, neither party
filed written objections within the time frame required by Superior Court Criminal
Rule 62(a)(5)(ii).

NOW, THEREFORE, after a de novo review of the record in this case, and
for the reasons stated in the Commissioner’s Report and Recommendation dated July
1, 2021;

IT IS HEREBY ORDERED that the Commissioner’s Report and
Recommendation dated July 1, 2021, attached hereto as Exhibit “A,” is adopted by
the Court in its entirety. Accordingly, Mr. Hanzer’s motion for postconviction relief

is DENIED.

IT IS SO ORDERED.
/s/Jeffrey J Clark
Resident Judge
JIC/kle

oc: Prothonotary

cc: The Honorable Andrea M. Freud
Lindsay A. Taylor, DAG.
Alexander W. Funk, Esq.
Khilheim Hanzer, SCI
EXHIBIT
A
IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, ) ID. No. 1809003269
)
v. )
) RK18-09-0334-01 CCDW (F)
KHILHEIM HANZER, ) LIO PFDCF
) RK18-09-0339-01 PFBPP (F)
Defendant. )

COMMISSIONER'S REPORT AND RECOMMENDATION

Upon Defendant's Motion for Postconviction Relief
Pursuant to Superior Court Criminal Rule 61

Lindsay A, Taylor, Esq., Deputy Attorney General, Department of Justice, for the
State of Delaware.

be
“ co -
Khilheim Hanzer, Pro se. i fe mi
=a mar
tach I “ce
aie ms ey ET
‘oat Co ine se, poy fed
FREUD, Commissioner st Ee ye So
eyes oat
July 1, 2021 wg =

abet

pale!

The defendant, Khilheim Hanzer (“Hanzer”) pled guilty on the day of his trial,
July 30, 2019, to one count of Carrying a Concealed Deadly Weapon, as a lesser
included offense of Possession of a Firearm During the Commission of a Felony
(““PFDCF”), 11 Del. C. § 1442 and one count of Possession of a Firearm by a Person
Prohibited, 11 Del. C. §1448. He was also charged with one count of Possession of
a Firearm During the Commission of a Felony, one count of Possession of a Firearm
by a Person Prohibited, one count of Possession of Firearm Ammunition by a Person
Prohibited, one count of Drug Dealing, one count of Drug Dealing Tier 4, one count
of Tier 4 Possession, two counts of Possession of a Deadly Weapon by a Person

]
Prohibited with Drugs, one count of Conspiracy in the Second Degree, and one count
of Possession of Drug Paraphernalia, As part of the plea deal the State agreed to
enter nolle prosequis on the remaining charges and along with the defense
recommended a sentence of sixteen years incarceration, suspended after serving
three years minimum mandatory, followed by probation. Had Hanzer gone to trial
and been found guilty as charged he faced 115 years in jail and consequently the
potential for essentially life in prison. The day before Hanzer’s trial was scheduled
his codefendant pled guilty and agreed to testify against Hanzer at trial and state that
the seized weapons were in fact Hanzer’s. Additionally, the State had notified
Defense Counsel that it intended to admit several social media videos in which
Hanzer appears to be in possession of a firearm. | Following discussion with his
counsel, concerning these facts the morning of trial, Hanzer accepted the plea offer.
The Court agreed with the sentence recommendation of the parties and sentenced
Hanzer accordingly,

Hanzer did not appeal his conviction to the State Supreme Court Instead, he
filed the pro se motion for modification of sentence which the Court denied.? Next,
Hanzer filed the pending motion for postconviction relief pursuant to Superior Court
Criminal Rule 61 on March 13, 2020 in which he alleges, in part, ineffective
assistance of counsel.

FACTS

According to the Affidavit of Probable Cause, on September 5, 2018 Dover
Police observed Hanzer and his codefendant Kevon M. McKinney (“McKinney”) in
the back seat of a yehicle along with two other individuals. McKinney was wanted
by the police so the vehicle was stopped and the police then noted a strong odor of

marijuana coming from the vehicle and observed a large amount of cash and what

 

' State v Hanzer, Del. Super., ID No. 1809003269 (July 30, 2019,) tr. at 7-8.
* State v. Hanzer, Del. Super., [D No. 1809003269, Witham, R.J., (Oct. 24, 2019) (Order).

2
appeared to be marijuana in the back seat of the vehicle between McKinney and
Hanzer. Additionally a digital scale and a house key were located in the vehicle.
The police then obtained a search warrant for McKinney, Hanzer and McKinney’s
listed address. The search warrant located additional drugs and two firearms, a
chrome Kimber model micro 9 Raptor (“Kimber”) and a black Keltec model PF9
(“Keltec”) along with ammunition. All these items were located in a backpack.
Mckinney, post-Miranda, told police that he had possessed one of the firearms and
the firearms and drugs found in the backpack belonged to Hanzer. Additionally, in
its response to the motion for postconviction relief the State described the following
additional facts: The Dover Police had a video of Hanzer that he had posted on
social media showing Hanzer and McKinney in McKinney’s apartment. In one
video McKinney is shown brandishing a chrome firearm while Hanzer was seen
holding a large vacuum-sealed bag of marijuana. A second video Hanzer posted
showed a bag of marijuana with the caption “come shop.” As notéd, the search of
McKinney’s apartment revealed the backpack containing bags of marijuana and the
two firearms. A witness indicated that Hanzer brought the backpack to the
apartment. Additionally, as part of his Plea Agreement with the State, McKinney
agreed to truthfully testify to what he had previously told the police that Hanzer had
brought the backpack to the apartment. Finally, on the morning of trial the State told
Hanzer’s attorney that they were intending to introduce evidence from the social
media accounts posted by Hanzer one of which at the end appeared to show Hanzer
in possession of a firearm. As Defense Counsel noted prior to the plea, this evidence
along with McKinney’s plea the day before had a large influence on Hanzer’s
decision to plead guilty to Count 4 of the Indictment, Carrying a Concealed Deadly
Weapon (the Kimber) as a lesser included offense of Possession of a Firearm During

the Commission of a Felony and Count 7, Possession of the Keltec by a person
prohibited. The Court explicitly named the Keltec as the weapon “possessed” in
Count 7 and Hanzer immediately thereafter stated he was guilty of that charge.?
HANZER’S CONTENTIONS
In his Motion for Posteonviction Relief Hanzer raises the following grounds
for relief:

Ground one: Ineffective Assistance.of Counsel.
Hanzer alleges his counsel coerced
him into pleading guilty.

Ground two”, Ineffective Assistance of Counsel,
Hanzer claims his counsel told him he
was pleading guilty to possession of a
different firearm then that to which his
codefendant pled to. Hanzer’s co-
defendant pled guilty to possession of
the Kel-Tec (sic).

Ground four: Ineffective Assistance of Counsel.

Hanzer alleges his attorney failed to

investigate the facts and law of the

case.

DISCUSSION
Under Delaware law, the Court must first determine whether Hanzer has met

the procedural requirements of Superior Court Criminal Rule 61(i) before it may
consider the merits of the postconviction relief claims.* Under Rule 61,
postconviction claims for relief must be brought within one year of the conviction
becoming final.” Hanzer’s motion was filed in a timely fashion, thus the bar of Rule

614)(1) does not apply to the motion. As this is Hanzer’s initial motion for

postconviction relief, the bar of Rule 61(i)(2), which prevents consideration of any

 

* State v. Hanzer, Del. Super. ID No. 1809003269 (July 30, 2019), tr. at 16-18.
* Bailey vy, State, 588 A.2d 1121, 1127 (Del.1991).
* Super. Ct. Crim. R. 61((1).

4
claim not previously asserted in a postconviction motion, does not apply either.

None of Hanzer’s claims were raised previously at his plea, sentencing or on
direct appeal. Consequently they are barred under Superior Court Criminal Rule
61(4)(3) unless he demonstrates: (1) cause for relief from the procedural default;
and (2) prejudice from a violation of the movant's rights. The bars to relief are
inapplicable to a jurisdictional challenge or “to a claim that satisfies the pleading
requirements of subparagraph (2)(i) or (2)(ii) of subdivision (d) of this rule.’ To
meet the requirements of Rule 61(d)(2) a defendant must plead with particularity
that new evidence exists that creates a strong inference that the movant is actually
innocent in fact of the acts underlying the charges of which he was convicted? or that
he pleads with particularity a claim that a new rule of constitutional law, made
retroactive to cases on collateral review by the United States or Delaware Supreme
courts, applies to the defendant’s case rendering the conviction invalid.? Hanzer’s
motion pleads neither requirement of Rule 61(d)(2).

Each of Hanzer’s grounds for relief are premised on allegations of ineffective
assistance of counsel. Therefore Hanzer has alleged sufficient cause for not having
asserted these grounds for relief at trial and on direct appeal.'!° Hanzer’s ineffective
assistance of counsel claims are not subject to the procedural default rule, in part
because the Delaware Supreme Court will not generally hear such claims for the first
time on direct appeal. For this reason, many defendants, including Hanzer, allege
ineffective assistance of counsel in order to overcome the procedural default.

“However, this path creates confusion if the defendant does not understand that the

 

® Super. Ct. Crim. R. 61(4)(3).

” Super. Ct. Crim. R. 61(4)(5).

5 Super. Ct. Crim. R. 61(d)(2)().

* Super. Ct. Crim. R. 61(d)(2)(ii).

'0 The State argues given the nature of Hanzer’s allegations he could have raised these claims at
his Plea Colloquy, which to some extent is correct. Nonetheless, I will proceed to review
Hanzer’s claims.

5
test for ineffective assistance of counsel and the test for cause and prejudice are
distinct, albeit similar, standards.”'' The United States Supreme Court has held that:

[i]f the procedural default is the result of ineffective assistance of

counsel, the Sixth Amendment itself requires that the

responsibility for the default be imputed to the State, which may

not ‘conduc[t] trials at which persons who face incarceration

must defend themselves without adequate legal assistance;’

[iJneffective assistance of counsel then is cause for a procedural

default,
A movant who interprets the final sentence of the quoted passage to mean that he
can simply assert ineffectiveness and thereby meet the cause requirement will miss
the mark. Rather, to succeed on a claim of ineffective assistance of counsel, a
movant must engage in the two-part analysis enunciated in Strickland v.
Washington'* and adopted by the Delaware Supreme Court in Albury v. State."

In the context of a guilty plea challenge, Strickland requires a defendant show:

(1) that counsel's representation fell below an objective standard of reasonableness;
and (2) that counsel's actions were prejudicial to him in that there is a reasonable
probability that, but for counsel's error, he would not have pled guilty and would
have insisted on going to trial and that the result of a trial would have been his
acquittal.'* The failure to establish that a defendant would not have pled guilty and
would have proceeded to trial is sufficient cause for denial of relief.'° In addition,

Delaware courts have consistently held that in setting forth a claim of ineffective

assistance of counsel, a defendant must make concrete allegations of actual prejudice

 

" State v, Gattis, 1995 WL 790961 (Del. Super.).

' Murray v. Carrier, 477 U.S. 478, 488 (1986).

3 466 U.S. 668 (1984).

4 551 A.2d 53, 58 (Del. 1988).

5 Strickland, 466 U.S. at 687.

'° Somerville v, State, 703 A.2d 629, 631(Del. 1997) (citing Albury v. State, 551 A.2d 53, 60
(Del. 1988)) (citations omitted).

6
and substantiate them or risk summary dismissal.!’ When examining the
representation of counsel pursuant to the first prong of the Strickland test, there is a
strong presumption that counsel's conduct was professionally reasonable.'* This
standard is highly demanding.” Strickland mandates that, when viewing counsel's
representation, this Court must endeavor to “eliminate the distorting effects of
hindsight.”?°

Following a complete review of the record in this matter, it is abundantly clear
that Hanzer has failed to allege any facts sufficient to substantiate his claims that his
attorney was ineffective. I find trial counsel’s affidavit, in conjunction with the
record, more credible than Hanzer’s self-serving claims that his counsel’s
representation was ineffective. Hanzer’s counsel clearly denies the allegations.”!

Hanzer was facing the possibility of 115 years in jail, which would have
essentially amounted to life in prison had he been convicted on all counts. The
sentence and plea were very reasonable under all the circumstances, especially in
light of his codefendant’s potential testimony, physical and video evidence against
him. Prior to the entry of the plea, Hanzer and his attorney discussed the case and
the plea. The plea bargain was clearly advantageous to Hanzer. Counsel was
successful in negotiating an extremely beneficial plea bargain with the State.
Counsel’s representation was certainly well within the range required by Strickland,
Additionally, when Hanzer entered his plea, he stated he was satisfied with defense

counsel’s performance. He is bound by his statement unless he presents clear and

 

" See e.g., Outten v. State, 720 A.2d 547, 557 (Del. 1998) (citing Boughner v, State, 1995 WL
466465 at *1 (Del. Supr.)).

'§ Albury, 551 A.2d at 59 (citing Strickland, 466 U.S. at 689).

9 Flamer v. State, 585 A.2d 736, 754 (Dei. 1990) (quoting Kimmelman v. Morrison, 477 US.
365, 383 (1986)).

20 Strickland, 466 U.S. at 689.

*? Counsel does admit that he believed Hanzer was pleading to Possession of the Kimber in
Count 7. However, the judge on the record clearly stated Count 7 involved the Keltee so Hanzer
was aware of what he was pleading to.

7
convincing evidence to the contrary.22 Consequently, Hanzer has failed to establish
that his counsel’s representation was ineffective under the Strickland test.

Even assuming, arguendo, that counsel’s representation of Hanzer was
somehow deficient, Hanzer must satisfy the second prong of the Strickland test,
prejudice. In setting forth a claim of ineffective assistance of counsel, a defendant
must make concrete allegations of actual prejudice and substantiate them or risk
dismissal.” In an attempt to show prejudice, Hanzer simply asserts that his counsel
was ineffective by failing to adequately investigate the case and for allegedly
coercing him into pleading and his misinforming him about which gun he was
pleading to possessing. Hanzer’s Trial Counsel clearly denied coercing him or being
unprepared. My review of the facts of the case leads me to conclude that counsel’s
representation of Hanzer was well within the requirements of the Sixth Amendment
and no prejudice has been demonstrated. His statements are insufficient to establish
prejudice, particularly in light of the evidence against him. Therefore, I find
Hanzer’s grounds for relief are meritless.

To the extent that Hanzer alleges his plea was involuntary, the record
contradicts such an allegation. When addressing the question of whether a plea was
constitutionally knowing and voluntary, the Court looks to a plea colloquy to
determine ifthe waiver of constitutional rights was knowing and voluntary.24 At the
guilty-piea hearing, the Court asked Hanzer whether he understood the nature of the
charges, the consequences of his pleading, and whether he was voluntarily entering
the plea. The Court asked Hanzer if he possessed the Keltec firearm. The Court

asked Hanzer if he understood he would waive his constitutional rights if he entered

 

“ Mapp v. State, 1994 WL 91264, at *2 (Del. Supr.) (citing Sullivan v, State, 636 A.2d 931, 937-
938 (Del. 1994).

3 Larson vy. State, 1995 WL 389718, at *2 (Del. Supe.) (citing Younger v. State, 580 A.2d 552,
556 (Del. 1990)).

*" Godinez v. Moran, 309 U.S. 389, 400 (1993).

8
the plea including the right to suppress evidence; if he understood each of the
constitutional rights listed on the Truth-in-Sentencing Guilty Plea Form (“Guilty
Plea Form”); and whether he gave truthful answers to all the questions on the form.
The Court asked Hanzer if he had discussed his plea and its consequences fully with.
his attorney. The Court asked Hanzer if he had discussed the plea and its
consequences fully with his attorney. The Court also asked Hanzer if he was
satisfied with this counsel’s representation. Hanzer answered each of these
questions affirmatively.” I find counsel’s representations far more credible than
Hanzer’s self-serving, vague allegations.

Furthermore, prior to entering his plea, Hanzer signed a Guilty Plea Form and
Plea Agreement in his own handwriting. Hanzer’s signatures on the forms indicate
that he understood the constitutional rights he was relinquishing by pleading guilty
and that he freely and voluntarily decided to plead guilty to the charges listed in the
Plea Agreement. Hanzer is bound by the statements he made on the signed Guilty
Plea Form, unless he proves otherwise by clear and convincing evidence. I
confidently find that Hanzer entered his plea knowingly and voluntarily and that

Hanzer’s grounds for relief are completely meritless.

 

* State v. Hanzer, Del. Super., 1.D. No. 1809003269 (July 30, 2019) Tr. at 8-23.
*© Sommerville v, State, 703 A.2d 629, 632 (Del. 1997),

9
CONCLUSION |
I find that Hanzer’s counsel represented him in a competent and effective
manner as required by the standards set in Strickland and that Hanzer has failed to
demonstrate any prejudice stemming from the representation. I also find that
Hanzer’s guilty plea was entered knowingly and voluntarily. I recommend that the

Court deny Hanzer’s motion for postconviction relief as procedurally barred and

 

 

meritless,
ca ae oo ad ie
gon
Commissioner Andrea M. Freud
AME/dse

oc: Prothonotary

cc: Hon. Jeffrey J Clark
Lindsay A. Taylor, Esq.
Alexander W. Funk, Esq.
Khilheim Hanzer, SCI

10